DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant canceled the previously withdrawn claim 76.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 8, 11, 14-17, 55-57, 60, 64 and 77-81 are rejected under 35 U.S.C. 103 as being unpatentable over Kozluk (WO 2007/032695 A1) in view of Watkins (US 2015/0250716 A1) (with Wikipedia website https://en.wikipedia.org/wiki/Fumaric acid, which is cited here to support the Examiner’s statement that fumaric acid  has solubility of 4.9 g/L in water at 20oC and has molar mass of 116.072 g/mol).
In Example 6, Kozluk discloses synthesis of the salt of olanzapine and fumaric acid with the ratio of olanzapine to fumaric acid being 1:2.  In Example 7, Kozluk also discloses the salt of olanzapine and fumaric acid, with the ratio of olanzapine to fumaric acid being 1:3.  Kozluk teaches (pg.1, 1st paragraph) that its inventive olanzapine salt has high purity, containing much less impurities than normal olanzapine obtained and used so far. 
Kozluk’s olanzapine teaches instant therapeutic agent of claim 8 and thus teaches instant therapeutic agent of claim 1 that (i) has a water solubility at room temperature of less than 1.0 g/L and (ii) is an organic base.  Kozluk’s fumaric acid  has solubility of 4.9 g/L in water at 20oC and has molar mass of 116.072 g/mol (as evidenced by the Wikipedia website https://en.wikipedia.org/wiki/Fumaric_acid).  Thus, Kozluk’s fumaric acid, which is present in a stoichiometric excess of 200% or 300% relative to olanzapine, teaches instant organic acid of claim 1 that (i) has a water solubility at room temperature between 0.1 and 10 g/L, (ii) has a molar mass of less than 500 g/mole and (iii) is present in a stoichiometric (molar) excess relative to the therapeutic agent.  It is shown from Kozluk’s Table 1 (see pg.13) that the salt of olanzapine with fumaric acid (as synthesized from Example 6) is not soluble in water. 
Even though Kozluk teaches synthesis for the salt of olanzapine and fumaric acid, the reference is silent as to its use.  Watkins teaches (claim 1, [0008], [0015], [0017], [0018], [0020], [0030], [0046], [0052], [0054] and [0082]) a subcutaneously implantable drug delivery device comprising a reservoir, which contains a drug formulation having a salt formed of a water-insoluble neuroleptic agent (which examples include olanzapine) and an aliphatic carboxylic acid with 5-8 carbon atoms.  Such salt form of the neuroleptic agent provides a sufficient concentration of the neuroleptic agent in an aqueous suspension when the reservoir is hydrated (i.e., when the drug formulation is hydrated) to provide release of a therapeutic dose of the neuroleptic agent from the device over a period of more than one month, as solubilized drug diffuses out of the device.  Watkins teaches ([0002]-[0003]) that it is desirable to deliver a drug such as neuroleptic agent into the bloodstream of a subject from a subcutaneously implanted device at a substantially constant rate and over a sustained period of up to several months and that such delivery pattern can provide substantial clinical benefits to patients and address important unmet medical needs.  Since Kozluk also teaches a salt of olanzapine and an aliphatic carboxylic acid (fumaric acid), and since Kozluk is silent as to how its salt of olanzapine and fumaric acid is to be used, it would have been obvious to one skilled in the art to use Kozluk’s salt of olanzapine and fumaric acid in Watkin’s subcutaneously implantable drug delivery device with a reasonable expectation of delivering olanzapine into the bloodstream of a subject from the subcutaneously implanted device at a substantially constant rate over a sustained period of up to several months to provide substantial clinical benefits to patients as taught by Watkin.  With respect to instant limitation “an aqueous heterogeneous mixture”, as discussed above, Kozluk’s Table 1 shows that the salt of olanzapine and fumaric acid is not soluble in water.  Thus, Kozluk’s salt of olanzapine and fumaric acid that is contained in the reservoir of Watkin’s implantable drug delivery device would form an aqueous suspension (i.e., instant aqueous heterogeneous mixture) when the reservoir is hydrated (i.e., when the drug formulation is hydrated).  Furthermore, since Kozluk’s olanzapine meets instant therapeutic agent of claim 1 and its fumaric acid meets instant organic acid of claim 1, it naturally or inherently follows that the aqueous heterogeneous mixture formed by hydrating Kozluk’s salt of olanzapine and fumaric acid, after a period of at least about 30 days in an environment of use at human body temperature, would have a pH of 3.0-6.5 and an amount of the fumaric acid (instant organic acid) that is approximately equal to or about its saturation concentration, as instantly recited in claim 1.  Also, since Kozluk’s olanzapine is being combined with a stoichiometric excess of an organic acid (fumaric acid), which has a solubility in water between 0.1-10 g/L and dissolves at least partially in the presence of olanzapine and water (a physiological fluid) when hydrated in Watkin’s reservoir, the saturated aqueous solution (i.e., the aqueous suspension) of the organic acid (fumaric acid) would naturally or inherently have a pH value approximately equal to or less than the pKa of the protonated therapeutic agent (olanzapine), as instantly recited in claim 2 (see [0118] of present specification).  Thus, Kozluk in view of Watkin renders obvious instant claims 1, 2, 4, 8, 64 and 77-81.
With respect to instant claims 11, 14-17, 55-57 and 60, as already discussed above, in Example 6, Kozluk discloses synthesis of the salt of olanzapine and fumaric acid with the ratio of olanzapine to fumaric acid being 1:2.  Furthermore, Kozluk teaches the equivalence of fumaric acid, salicylic acid and benzoic acid (see claim 1).  Based on such teaching of equivalency, it would have been obvious to one skilled in the art to replace fumaric acid with either benzoic acid (instant carboxylic acid of claims 15 and 56) or salicylic acid (instant carboxylic acid of claim 17) in Kozluk’s Example 6 with a reasonable expectation of success.  Even though benzoic acid and salicylic acid are not aliphatic acid preferred in Watkins, Watkin also clearly states ([0061]) that a small range of organic acids that can be used in its invention include but not limited to simple aliphatic carboxylic acids containing 5-8 carbons and have a limited (but measurable) baseline solubility in water.  Both salicylic acid (having solubility of 2.48 g/L) and benzoic acid (having solubility of 3.44 g/L) have a limited but measurable baseline solubility in water.  Thus, it would have been obvious to one skilled in the art to use Kozluk’s salt of olanzapine in its Example 6, in which fumaric acid is replaced with benzoic acid or salicylic acid, in Watkin’s subcutaneously implantable drug delivery device with a reasonable expectation of delivering olanzapine into the bloodstream of a subject from the subcutaneously implanted device at a substantially constant rate over a sustained period of up to several months to provide substantial clinical benefits to patients as taught by Watkin.  Thus, Kozluk in view of Watkin renders obvious instant claims 11, 14-17, 55-57 and 60 (instant claim language of claim 57 does not require instant organic acid to be a hydroxyl-derivative of cinnamic acid and instant claim language of claim 60 does not require instant organic acid to be an amino-derivative of benzoic acid). 
*** It is to be noted that Kozluk in view of Watkin does not teach or suggest instant carboxylic acids of claims 26 and 27.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 11, 14-17, 26, 27, 55-57, 60, 64 and 77-81 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 11-15, 25, 53, 54, 58, 62 and 63 of copending Application No. 16/976,420 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason:
Claim 1 of App.’420 states the following:

    PNG
    media_image1.png
    322
    527
    media_image1.png
    Greyscale

Furthermore, in claims 62 and 63, App.’420 teaches a device comprising the composition of claim 1 wherein the device is configured for subcutaneous implantation into a mammal for sustained, controlled delivery of the therapeutic agent.  It would have been obvious to one skilled in the art to subcutaneously implant the device of claim 62 into a mammal so as to provide sustained, controlled delivery of the therapeutic agent.  When the device is subcutaneously implanted into the mammal, the composition of claim 1 would be hydrated and thus form an aqueous heterogeneous mixture (since the therapeutic agent of claim 1 has a water solubility of less than 1.0 g/L at room temperature).  Thus, claims 1, 2, 4, 11-15, 25, 53, 54, 58, 62 and 63 of App.’420 renders obvious instant claims 1, 2, 4, 11, 14-17, 26, 27, 55-57, 60, 64 and 77-81.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
With respect to instant 103 rejection over Kozluk (WO’695 A1) in view of Watkins’716, applicant argue that Kozluk in view of Watkins does not teach or suggest instant aqueous heterogeneous mixture and point to Kozluk’s statement that its new salts are not a simple physical mixture of olanzapine and a specific acid.  However, first of all, applicant do not preclude the use of salts in instant claim language, and it is the Examiner’s understanding that an insoluble or poorly soluble salt in water would constitute an aqueous heterogenous mixture.  
Applicant argue that Kozluk’s synthesis schemes do not include water as a component of the reaction mixtures (for preparing its disclosed salts) but instead the reaction mixtures use organic solvents (such as methanol, ethanol, hexane, dioxane or acetone).  Applicant also argue that after the drug and salt of Kozluk are solubilized in organic solvent and allowed to react, any unreacted organic acid is washed with additional organic solvent.  Applicant thus argue that Kozluk’s disclosure does not include an aqueous heterogeneous mixture at any time prior, during or subsequent to synthesis of the olanzapine salts.  Applicant argue that the end products of Kozluk are provided as solid precipitates of the salt forms of olanzapine and thus the end products of Kozluk are not aqueous heterogeneous mixtures of an organic base therapeutic agent and an organic acid in molar excess, as required by the instant claims.  However, first of all, instant 103 rejection is not based solely on Kozluk but instead based on Kozluk in view of Watkins, which teaches hydrating a reservoir containing a salt formed from a water-insoluble neuroleptic agent (such as olanzapine) and an aliphatic carboxylic acid to form an aqueous suspension.  Secondly, as already discussed above, In its Examples 6 and 7, Kozluk discloses synthesis of the salt of olanzapine and fumaric acid with the ratio of olanzapine to fumaric acid being 1:2 or 1:3.  Thus, in Kozluk, the fumaric acid is present in a stoichiometric (molar) excess “relative to the therapeutic agent” as required in instant claim 1.  
Applicant argue that there is no disclosure in Kozluk that after a period of 30 days in the environment of use, there is an amount of organic acid equal to or above its saturation concentration, as required by the instant claims.  However, as already addressed above, (i) since Kozluk’s olanzapine meets instant therapeutic agent of claim 1 and its fumaric acid meets instant organic acid of claim 1, (ii) since in Kozluk, the fumaric acid is present in a stoichiometric excess relative to the therapeutic agent as recited in claim 1, and (iii) since Watkin teaches that its device can provide a release of a therapeutic dose of the neuroleptic agent (such as olanzapine) from the device over a period of more than one month, it would naturally follow that the aqueous heterogeneous mixture formed by hydrating Kozluk’s salt of olanzapine and fumaric acid (according to Watkin’s teaching), after a period of at least about 30 days in an environment of use at human body temperature, would have an amount of the fumaric acid that is approximately equal to or about its saturation concentration, as recited in instant claim 1.
Applicant argue that although a water insoluble salt hydrated in a device of Watkins may form a suspension of the insoluble salt in water, this hypothesized suspension does not constitute an aqueous heterogeneous mixture as currently claimed because the claimed aqueous heterogeneous mixture comprises an organic base therapeutic agent and an organic acid in molar excess.  Applicant argue that the hypothesized suspension would simply consist of an insoluble salt form of the therapeutic agent in water.  Applicant further argue that the hypothesized suspension cannot provide an aqueous heterogeneous mixture comprising an amount of organic acid equal to or above its saturation concentration, after a period of 30 days in the environment of use due to the fact that the hypothesized suspension comprises no free organic acid at all (applicant also argue that Watkins does not remedy the deficiencies of Kozluk).  However, first of all, as already addressed above, in Kozluk, the fumaric acid is present in a stoichiometric (molar) excess “relative to the therapeutic agent” as required in instant claim 1.  Secondly, applicant’s argument that the hypothesized suspension comprises no free organic acid at all is unpersuasive because insolubility is a relative term, and it is the Examiner’s position that after 30 days at human body temperature, there will always be some free organic acid contained in the aqueous suspension (applicant will need to show otherwise).  Besides, instant claim language does not require free organic acid.  
For the reasons explained above, instant 103 rejection over Kozluk (WO’695 A1) in view of Watkins’716 still stands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        May 20, 2022